          Case 1:20-cv-00963-NONE-GSA Document 13 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES M. MILLIKEN,                           1:20-cv-00963-NONE-GSA-PC
12
                                                  FINDINGS AND RECOMMENDATIONS,
13                Plaintiff,                      RECOMMENDING THAT PLAINTIFF’S
                                                  MOTION TO PROCEED IN FORMA
14         vs.                                    PAUPERIS BE DENIED AND THAT
                                                  PLAINTIFF BE REQUIRED TO PAY
15   S. ALFARO, et al.,                           THE $400.00 FILING FEE FOR THIS
                                                  CASE IN FULL
16               Defendants.                      (ECF Nos. 10, 11.)

17                                                OBJECTIONS, IF ANY, DUE IN 14 DAYS

18

19   I.     FINDINGS
20          James M. Milliken (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
21   action pursuant to 42 U.S.C. § 1983. On July 6, 2020, Plaintiff filed the Complaint commencing
22   this action. (ECF No. 1.)
23          On September 14, 2020, Plaintiff filed a motion to proceed in forma pauperis along with
24   a certified copy of his prison trust account statement, pursuant to 28 U.S.C. § 1915. (ECF Nos.
25   10, 11.) Plaintiff’s prison trust account statement shows that on September 2, 2020, he had a
26   balance of $1,644.87 in the account, and his average monthly balance during the past six months
27   was $3,164.41. (ECF No. 10 at 3.) Under these facts the court finds that Plaintiff can afford the
28   $400.00 filing fee for this action. Therefore, Plaintiff’s motion to proceed in forma pauperis

                                                     1
            Case 1:20-cv-00963-NONE-GSA Document 13 Filed 09/21/20 Page 2 of 2



 1   should be denied and Plaintiff required to pay the statutory filing fee of $400.00 for this action
 2   in full.
 3              Plaintiff claims that he has made multiple attempts to pay the $400.00 filing fee for this
 4   case, but all requests were denied. He asserts that he requested assistance from his correctional
 5   counselor, the law library, and the litigation coordinator, without success. Plaintiff claims that
 6   he does not know why he is not being permitted to pay the filing fee.
 7   II.        RECOMMENDATIONS AND CONCLUSION
 8              Based on the foregoing, IT IS HEREBY RECOMMENDED that:
 9              1.     Plaintiff’s motion to proceed in forma pauperis, filed on September 14, 2020, be
10                     DENIED;
11              2.     Plaintiff be required to pay the $400.00 filing fee for this action in full within 30
12                     days; and
13              3.     Plaintiff be advised to show the court’s order to his correctional counselor and
14                     follow the procedures required at the prison to arrange for payment of the filing
15                     fee to the court.
16              These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
18   (14) days after the date of service of these findings and recommendations, Plaintiff may file
19   written objections with the court.        Such a document should be captioned “Objections to
20   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
21   objections within the specified time may waive the right to appeal the District Court’s order.
22   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23
     IT IS SO ORDERED.
24

25         Dated:     September 21, 2020                                /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                        2
